     Case 18-82017       Doc 15     Filed 10/09/18 Entered 10/09/18 15:07:41           Desc Notice of
                                    Deficiency Hearing Page 1 of 2
Form ntchrgRq

                                  UNITED STATES BANKRUPTCY COURT
                                        Northern District of Illinois
                                             Western Division
                                          327 South Church Street
                                            Rockford, IL 61101


                                    Bankruptcy Proceeding No.: 18−82017
                                                 Chapter: 7
                                          Judge: Thomas M. Lynch

In Re:
   Rhoyce McGinnis
   dba Lightspeed Tech Services
   6641 Shabonna Rd
   Shabonna, IL 60550
Social Security No.:
   xxx−xx−8302
Employer's Tax I.D. No.:


                            NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:


                           327 South Church Street, Room 3100, Rockford, IL 61101

                                      on November 5, 2018 at 09:00 AM


TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                      FOR THE COURT



Dated: October 9, 2018                                Jeffrey P. Allsteadt , Clerk
                                                      United States Bankruptcy Court
       Case 18-82017              Doc 15         Filed 10/09/18 Entered 10/09/18 15:07:41                             Desc Notice of
                                                 Deficiency Hearing Page 2 of 2
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Western Division
                                                    327 South Church Street
                                                      Rockford, IL 61101

In Re:
Rhoyce McGinnis                                                            Case No. : 18−82017
6641 Shabonna Rd                                                           Chapter : 7
Shabonna, IL 60550                                                         Judge :    Thomas M. Lynch
SSN: xxx−xx−8302 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 9, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
